DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (U.S. Publication No. 2008/0161846).
	Yamada discloses a surgical instrument capable of compacting bone graft material, subperiosteal tunneling and bone grafting procedures, comprising: a) a handle (12); b) a shank (23) extending from the handle; c) a tip (30) provided on the shank; d) wherein, upon moving said handle, said shank is configured to manipulate the tip in one or more directions (Figure 1); e) wherein said tip has a thickness, and f) wherein said tip terminates having a blunt end (Figure 2, 3).
Regarding claim 2, the instrument has a central axis, and wherein the thickness of said tip decreases distally from a point along the central axis of the tip to the tip end, and starting from a location along the central axis of the tip that is proximally distant from said tip blunt end (Figure 4).
Regarding claim 3, the tip has a proximal end and a distal end, the distal end defining a leading end of the tip and comprising said blunt end, and wherein said tip joins with the shank at the tip proximal end (Figure 2-4).
Regarding claim 4. The surgical instrument of claim 1, wherein the tip has an oval configuration (Figure 3) and wherein the tip thickness is greatest at a location along the longitudinal center of the tip, as determined along an axial centerline of the instrument (Figure 4).
Regarding claim 5, said oval tip has first and second lateral edges that join at said distal end to form said blunt end, wherein the oval tip has a thickness, and wherein said oval tip decreases in thickness from a center location of the oval tip to each of said first and second lateral edges (Figure 2).
Regarding claim 6, said tip is provided with a first side (38) and a second side (35), and wherein said second side comprises a flat side (Paragraph 11).
Regarding claim 7, said flat side comprises a flat surface (Figure 4).
Regarding claim 8, said instrument has an axis, wherein said tip has a distal end and a proximal end, the proximal end joining with said shank and the distal end forming the blunt end of the tip and instrument end (Figure 1).
Regarding claim 9, said tip first side (38) has a first surface that is convex (Figure 4) and wherein said tip second side (35) has a second surface that is flat (Figure 4), and wherein said tip first side convex surface converges toward the second side surface from an axial point along the tip to the tip distal end (Figure 2, 4).
Regarding claim 10, said handle rotation imparts a force from said tip in a direction different than the handle movement (Figure 1).
Regarding claim 11, said tip comprises an oval configuration having an arcuate periphery with a blunt end provided on said arcuate periphery (Figure 3).
Regarding claim 12, said tip (21) has a first lateral edge and a second lateral edge, wherein each of said first lateral edge and said second lateral edge joins with said shank at one end thereof and extends laterally to said tip end (Figure 3).
Regarding claim 13, each of said first lateral edge and said second lateral edge span laterally outward relative to the instrument centerline (34) to a maximum outward position relative to said centerline (Figure 2), and wherein each of said first lateral edge and said second lateral edge span laterally inward relative to the instrument centerline from said maximum outward position toward the tip end (Figure 2).
Regarding claim 14, said tip has an oval configuration, and wherein said blunt end has a curvature (Figure 2).
Regarding claim 15, said instrument has an axial centerline (14), wherein said shank includes at least one bend (18) therein, wherein said at least one bend crosses said axial centerline in at least one location along said axial centerline (Figure 1), and wherein said tip is located at said axial centerline or crosses over said axial centerline (Figure 1).
Regarding claim 16, said shank comprises a first shank (23) and a second shank (16), and wherein said handle has a first end (22) and a second end (15), with the first shank at said first handle end and the second shank at said second handle end (Figure 1), and wherein said tip comprising said oval configuration comprises a first tip (30) provided at the end of said first shank, and wherein a second tip (21) comprising an oval configuration is provided at the end of said second shank, said second tip comprising an oval configuration and having an arcuate periphery with a blunt end provided on said arcuate periphery (Figure 1).
Regarding claim 17. said first shank and said first tip comprise a unitary continuous structure extending from the first handle end, and wherein said second shank and said second tip comprise a unitary continuous structure extending from the second handle end (Figure 1).
Regarding claim 18, said tip has an end, and wherein said shank has markings (40) provided thereon that indicate the depth of said marking to the tip end.
Regarding claim 19, the instrument has a longitudinal central instrument axis A (14), wherein said shank has a first bend (17) and a second bend (18), wherein said shank includes a shank first portion that meets the shank second portion at the second bend (Figure 2, 3), wherein the shank at the first bend (Figure 2) is angled away from the instrument central axis A, at an angle represented by a first angle alpha (as seen in figures 2 and 3, the first angle shown is represented by the arc labeled 120 degrees, the angle anticipated is the supplementary angle, thus the angle is 60 degrees), wherein the shank second portion bends inwardly toward the instrument central axis A relative to the first shank portion at a second angle represented by angle beta (β) where angle beta (β) is the angle between the first shank portion and the second shank portion (Figure 2, 3), and wherein the first angle alpha (α2), that the shank first portion makes with the instrument central axis A, is relatively smaller than the second angle beta (β) that the shank first portion makes with the shank second portion (as stated above the first angle is 60 degrees and the second angle is 120 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. Publication No. 2008/0161846).
Regarding claim 20 and 21, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first and second angles in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775